Dismiss and Opinion Filed December 17, 2015.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-15-01483-CV

                                CITY OF SACHSE, Appellant

                                               V.

                                    DAN WOOD, Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-12-00218-M

                             MEMORANDUM OPINION
                         Before Justices Fillmore, Myers, and Whitehill
                                   Opinion by Justice Myers

       Pursuant to Texas Rule of Appellate Procedure 42.1(a)(1), appellant has filed a motion

stating it does not wish to proceed with the appeal and requesting the appeal be dismissed. See

TEX. R. APP. P. 42.1(a)(1). We grant the motion and dismiss the appeal. See id., 43.2(f).




                                                    /Lana Myers/
                                                    LANA MYERS
                                                    JUSTICE

151483F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

CITY OF SACHSE, Appellant                          On Appeal from the 298th Judicial District
                                                   Court, Dallas County, Texas
No. 05-15-01483-CV        V.                       Trial Court Cause No. DC-12-00218-M.
                                                   Opinion delivered by Justice Myers. Justices
DAN WOOD, Appellee                                 Fillmore and Whitehill participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

        We ORDER appellee Dan Wood recover his costs, if any, of this appeal from appellant
City of Sachse.


Judgment entered this 17th day of December, 2015.




                                             –2–